 Case 3:20-cv-00098-REP Document 197 Filed 04/23/20 Page 1 of 2 PageID# 4121



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division

STEVES AND SONS, INC.,

      Plaintiff,

v.                                          Civil Action No. 3:20-cv-98

JELD-WEN, INC.,

      Defendant.


                                    ORDER

      For the reasons set forth on the record during the April 23,

2020 conference call and to allow the parties an opportunity to

consider     and   discuss   potential    modifications       to    the   ORDER    OF

PRELIMINARY INJUNCTION (ECF No. 123)            (the "Injunction Order"), it

is hereby ORDERED that the Injunction Order is stayed until 12:00

PM on Wednesday, April 29, 2020.

      It is further ORDERED that:

      ( 1)   The parties shall inform the Court of the outcome of

their discussions with respect to potential modifications to the

Injunction Order by 1:00 PM on April 28, 2020, at which time the

Court shall hold a conference call with the parties; and

      (2)    Steves and Sons, Inc.       ("Steves") shall file its response

to   JELD-WEN,     INC. 'S   EMERGENCY   RULE    62 ( d)   MOTION   TO    STAY    THE

INJUNCTION PENDING APPEAL (ECF No. 179) by 12:00 PM on April 24,

2020; and
Case 3:20-cv-00098-REP Document 197 Filed 04/23/20 Page 2 of 2 PageID# 4122



     (3)   JELD-WEN,    Inc.   ("JELD-WEN")   shall file its reply,     if

any, by 3:00 PM on April 25, 2020.

     It is so ORDERED.



                                                   /s/
                                   Robert E. Payne
                                   Senior United States District Judge


Richmond, Virginia
Date: Aprill:3-, 2020




                                     2
